           Case 2:16-cr-00194-AKK-GMB Document 36 Filed 06/29/21 Page 1 of 5                  FILED
                                                                                     2021 Jun-29 PM 02:54
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA

PROB 12C
(07/03)


                        UNITED STATES DISTRICT COURT
                                   for the
                       NORTHERN DISTRICT OF ALABAMA

           Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender:                       Demarcus Vidale Coleman
 Case Number:                            2:16-CR-00194-AKK-JEO
 Name of Sentencing Judicial             Honorable Abdul K. Kallon
 Officer:
 Date of Original Sentence:              December 15, 2016
 Original Offense:                       18 U.S.C. 922(g)(1); 924(a)(2) - Felon in
                                         Possession of a Firearm
 Original Sentence:                      Fifty-seven (57) months custody of the Bureau
                                         of Prisons. Sentence to run concurrently with
                                         the sentence imposed in Jefferson County
                                         Circuit Court, Case CC 2014-314, and any yet-
                                         to-be imposed sentences in Jefferson County,
                                         Alabama, Circuit Court Cases CC 2016-2129,
                                         CC 2016-2130 and CC 2016-2931. Sentence
                                         to be followed by three (3) years of supervised
                                         release with special conditions.
 Type of Supervision:                    Supervised Release
 Date Supervision Commenced: December 31, 2020
 Original Asst. U.S. Attorney:           Kathryn M. McHugh
 Original Defense Attorney:              J. Derek Drennan

                                    Petitioning the court
       ☐       To issue a warrant
       ☒       To issue a summons

The probation officer believes that the offender has violated the following
condition(s) of supervision:
    Case 2:16-cr-00194-AKK-GMB Document 36 Filed 06/29/21 Page 2 of 5

PROB 12C                             2
                                               Petition for Warrant or Summons
                                                for Offender Under Supervision

Name of Offender: Demarcus Vidale        Docket No: 2:16-CR-00194-AKK-JEO
Coleman

Violation Number     Nature of Noncompliance

Special Condition:   On December 15, 2016, Demarcus Vidale Coleman, was
                     ordered to participate in a mental health/vocational
                     rehabilitation program. On or about the following dates,
                     Demarcus Vidale Coleman failed to keep counseling
                     appointments as directed by the probation officer with the
                     following vendors:

                     March 1, 2021: Psychological Evaluation
                     Vendor: Grayson & Associates

                     April 29, 2021: Psychological Evaluation
                     Vendor: Grayson & Associates

                     NOTE: Mr. Coleman was subsequently referred to
                     another vendor, Without Walls, for a psychological
                     assessment which was to take place upon completion of
                     his substance abuse assessment. He failed to respond to
                     the initial telehealth appointment as noted below.


Special Condition:   On December 15, 2016, Demarcus Vidale Coleman, was
                     ordered that he shall participate in the Drug and Alcohol
                     Intensive Counseling and Aftercare Service Program
                     (DAICASP) conducted by the probation office (or a
                     comparable program conducted in the district of
                     supervision). This program may include (a) testing by the
                     probation officer or an approved vendor to detect drug or
                     alcohol abuse, (b) a mandatory drug education program
                     (which may include individual or group counseling
                     provided by the probation office or an approved vendor),
                     (c) placement in a residential treatment program or
                     community corrections center for up to 270 days at the
                     direction of the probation officer (with the defendant to
     Case 2:16-cr-00194-AKK-GMB Document 36 Filed 06/29/21 Page 3 of 5

PROB 12C                               3
                                                 Petition for Warrant or Summons
                                                  for Offender Under Supervision

Name of Offender: Demarcus Vidale          Docket No: 2:16-CR-00194-AKK-JEO
Coleman

                       pay the cost of subsistence if the probation officer
                       determines that the defendant has the ability to do so), and
                       (d) home confinement subject to electronic monitoring for
                       a maximum period of ninety (180) days at the direction of
                       the probation officer (with the defendant to pay the cost of
                       monitoring if the probation officer determines that the
                       defendant has the ability to do so).

                       Demarcus Vidale Coleman was ordered to participate in a
                       mandatory drug education/counseling program. On or
                       about June 10, 2021, Demarcus Vidale Coleman failed to
                       participate in the program as instructed.

                       June 10, 2021: Substance Abuse Assessment
                       Vendor: Without Walls

                       NOTE: According to the vendor, Without Walls, they
                       made several unsuccessful phone calls to Mr. Coleman
                       and sent a text message during the week of June 14 – 18,
                       2021, in an attempt to reschedule his assessment.

                       On or about June 22, 2021, the vendor made contact with
                       him and identified themselves, along with the purpose of
                       their call. Unfortunately, Mr. Coleman terminated the
                       phone call. The vendor called him back and he did not
                       answer the phone.


U.S. Probation Officer Recommendation:
            The term of supervision should be:
     ☒ Revoked
     ☐ Extended for __ years, for a total of __ years.
 ☐       The conditions of supervision should be modified as follows:
      Case 2:16-cr-00194-AKK-GMB Document 36 Filed 06/29/21 Page 4 of 5

PROB 12C                                 4
                                                  Petition for Warrant or Summons
                                                   for Offender Under Supervision

Name of Offender: Demarcus Vidale            Docket No: 2:16-CR-00194-AKK-JEO
Coleman

                          I declare under penalty of perjury that the foregoing is
                                                                 true and correct.

                          Executed On                   June 28, 2021

                                                      /s/ Smita Seard
                                                        Smita Seard
                                                   U.S. Probation Officer
                                                       205-716-2945



                         Approved By                  /s James G. Cardwell
                                                     James G. Cardwell
                                              Supervising U.S. Probation Officer


Probation Officer Recommends:
   ☐ Warrant ☒ Summons ☐ Warrant and Writ



THE COURT ORDERS

  ☐          No Action

  ☐          The Issuance of a Warrant

  ☒          The Issuance of a Summons

  ☐          The Issuance of a Warrant and Writ

  ☐          Other
     Case 2:16-cr-00194-AKK-GMB Document 36 Filed 06/29/21 Page 5 of 5

PROB 12C                             5
                                                Petition for Warrant or Summons
                                                 for Offender Under Supervision

Name of Offender: Demarcus Vidale        Docket No: 2:16-CR-00194-AKK-JEO
Coleman


DIRECTIONS CONCERNING DETENTION OF DEFENDANT

 ☐          Detain Pending Revocation Hearing

 ☒          At Court's Discretion



     DONE the 29th day of June 2021.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE
